DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Classes of fungicides that fall within the multi-site contact fungicides; third fungicides; and fourth fungicides.
Applicant is required, in reply to this action, to elect a single class of fungicides (e.g., the classes recited in claims 3 and 4) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure 
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of multi-site contact fungicides, third fungicides and fourth fungicides are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  The multi-site contact fungicides, third and fourth fungicides include several classes of fungicides with varying structures and mechanisms of action.

During a telephone conversation with Karen A. LeCuyer on 10 March 2022 a provisional election was made to prosecute the elected species multi-site contact fungicides is inorganic fungicides; third fungicide is ergosterol biosynthesis inhibitors; and the fourth fungicide is not present.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5, 8-9 and 13-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 1-4, 6-7 and 10-12 are examined herein.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 2-4 are objected to because of the following informalities:  the semicolon after “pydiflumetofen” should be changed to a comma in claim 2; dicarboxamides is misspelled as dicoarboxamides in claim 3; and ergosterol is misspelled as sterol in claim 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-4, 6-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tobler et al. (US 2014/0024532 A1).
Instant claim 1 is drawn to a fungicidal composition comprising a succinate dehydrogenase inhibitor fungicide, a multi-site contact fungicide selected from inorganic fungicides, and a third fungicide selected from ergosterol biosynthesis inhibitors.
Tobler et al. teach antifungal compositions comprising three active ingredients ([0132]).  Tobler et al. teach that the active ingredients specifically include the compound A-1.1 (i.e., benzovindiflupyr), and two fungicides, including sulfur (i.e. an inorganic fungicide) and prothioconazole (i.e., an ergosterol biosynthesis inhibitor) ([0101], [0103], [0107], [0133], [0135]).
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare the antifungal compositions according to Tobler et al. comprising three active ingredients because Tobler et al. teach that a composition may comprise more than one of the active components (B), if, for example, a broadening of the spectrum of phytopathogenic disease control is desired.  It may be advantageous in the agricultural practice to combine two or three components 
A person having ordinary skill in the art would have a reasonable expectation of success in combining the fungicides because Tobler et al. specifically teach that a composition may comprise more than one of the active components (B), if, for example, a broadening of the spectrum of phytopathogenic disease control is desired.
Regarding instant claim 2, Tobler et al. teach that a preferred compound (A) is A-1.1 (i.e., benzovindiflupyr) ([0063]).
Regarding instant claim 3, Tobler et al. teach that a preferred compound (B) includes sulfur, bordeaux mixture, copper, copper hydroxide, and copper sulfate ([0014], [0045], [0135]).
Regarding instant claim 4, Tobler et al. teach that a preferred compound (B) includes prothioconazole ([0071], [0073], [0134]).
Regarding instant claim 6, Tobler et al. teach that certain weight ratios of component (A) to component (B) are able to give rise to synergistic activity ([0191]).
Regarding instant claim 7, Tobler et al. teach mixing the active ingredients with at least one appropriate inert formulation adjuvant (for example, diluents, solvents, fillers and optionally other formulating ingredients such as surfactants, biocides, anti-freeze, stickers, thickeners and compounds that provide adjuvancy effects) ([0208]).
Regarding instant claim 10, Tobler et al. teach in general, the weight ratio of component (A) to component (B) is from 2000:1 to 1:1000.  The weight ratio of component 
Regarding instant claims 11 and 12, Tobler et al. teach some compositions according to the invention have a systemic action and can be used as foliar, soil and seed treatment fungicides ([0199]).  Tobler et al. teach that a further aspect of their invention is a method of controlling diseases on useful plants or on propagation material thereof caused by phytopathogens, which comprises applying to the useful plants, the locus thereof or propagation material thereof a composition according to the invention.  Preferred is a method, which comprises applying to the useful plants or to the locus thereof a composition according to the invention, more preferably to the useful plants.  Further preferred is a method, which comprises applying to the propagation material of the useful plants a composition according to the invention ([0059]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Tobler et al. comprising three active antifungal ingredients within the claimed weight ratios and excipients, and to apply the compositions to plants and plant propagation material for the control of phytopathogenic disease.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.W.S/Examiner, Art Unit 1616   


/Mina Haghighatian/Primary Examiner, Art Unit 1616